As filed with the Securities and Exchange Commission on August 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21963 Rochdale Core Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:March 31 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Rochdale Core Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, June 30, 2012 (Unaudited) Redemptions Percentage of Notice Period Long-Term Investment Funds1: Members' Capital Cost Fair Value Frequency # of Days Equity Long / Short Strategy: Absolute Partners Fund LLC 3.22 % $ $ Monthly 90 Blackthorn Partners, LP Monthly 45 Clovis Capital Partners Institutional, LP Quarterly 45 Criterion Institutional Partners, LP Monthly 45 LAE Fund L.P. Monthly 30 Newbrook Capital Partners, L.P. Quarterly 45 Sandler Associates Quarterly 30 Seligman Health Spectrum Plus Fund LLC Monthly 30 Standard Global Equity Partners SA, LP Quarterly 45 Standard Pacific Pan-Asia Fund, L.P. Quarterly 45 Event / Multi-Strategy: Bennelong Asia Pacific Multi Strategy Equity Fund, LP ** ** Brencourt Multi Strategy Arbitrage, LP ** ** Brigade Leveraged Capital Structures Fund LP Quarterly 60 Canyon Value Realization Fund, LP Annually Castlerigg Partners ** ** GoldenTree Partners LP Quarterly 90 GoldenTree Partners LP 2 ** ** HBK Fund II L.P. Quarterly 90 King Street Capital LP ** ** Luxor Capital Partners, L.P. Quarterly 90 OZ Asia Domestic Partners, LP Annually 45 Polygon Recovery Fund, LP * * Stark Select Asset Fund LLC 3 ** ** York Capital Management, LP Quarterly 45 Global Macro Strategy: Blenheim Commodity Fund, LLC Monthly 65 Boronia Diversified Fund (U.S.) LP Monthly 30 CamCap Resources, LP Quarterly 60 Caxton Global Investments (USA) LLC ** ** Duet Commodities Fund LP Monthly 30 Dynamic Monthly 30 MKP Opportunity Partners, LP Monthly 60 Robeco Transtrend Diversified Fund LLC Monthly 5 Sunrise Commodities Fund Monthly 15 Total Long-Term Investment Funds: Short-Term Investment: Money Market Fund: First American Government Obligations Fund, 0.02% 4 Total Investments 96.89 % $ $ 1.All investments are non-income producing. 2.This Fund is a side pocket of GoldenTree Partners LP. 3.This Fund is a side pocket of Stark Investments Limited Partnership. 4.7-Day Yield. * Redemption restrictions exist for Hedge Funds whereby the Hedge Fund Managers may suspend redemption either in their sole discretion or other factors.Such factors include the magnitude of redemptions requested, portfolio valuation issues or market conditions.The Polygon Recovery Fund, LP is a portfolio mainly comprised of the assets of Polygon Global Opportunity Master Fund, of which redemptions are currently suspended as the fund is in the process of being liquidated or restructured. ** Special Investments have been established for Bennelong Asia Pacific Multi Strategy Equity Fund, LP, Brencourt Multi Strategy Arbitrage, LP, Castlerigg Partners, GoldenTree Partners LP, King Street Capital LP, Stark Select Asset Fund LLC and Caxton Global Investments (USA) LLC.These investments are long-term and illiquid. The investments in Hedge Funds shown above, representing 95.30% of members' capital, have been fair valued in accordance with procedures established by the Board of Directors. Rochdale Core Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, June 30, 2012 (Unaudited), Continued Equity Long / Short Strategy.Equity investing involves the purchase and / or sale of listed or unlisted equity and equity-related financial instruments usually based on fundamental research and analysis.Hedge Fund Managers may invest opportunistically in several sectors or they may be sector specialists.These Hedge Fund Managers may be globally or regionally focused.Hedge Fund Managers may also have a style bias, such as growth or value.The average holding period of Hedge Fund Managers may vary as well between long-term or short-term trading.Some Hedge Fund Managers may also take a top-down thematic approach while others utilize a bottoms-up approach pursuant to which individual securities are selected. Event / Multi-Strategy.Multi-strategy investing is an investment strategy that focuses on the securities of companies undergoing some material structural changes.These changes can come in the form of mergers, acquisitions, spin offs, Dutch tender offers, share buybacks and other reorganizations.This strategy also seeks to exploit relative value inefficiencies across the capital structure or among closely related markets, generally without assuming an unhedged exposure to any particular market or financial instrument. Global Macro Strategy.Macro strategies take long, short and relative value positions in financial instruments based on a top- down fundamental and technical analysis of capital market conditions.Hedge Fund Managers begin evaluating opportunities based on economic and/or technical factors, working their way down to regional, country and industry specific analysis.The Hedge Fund Managers make judgments about the expected future price direction of asset classes and express that opinion by taking long or short positions in a variety of instruments.Investments are usually made in a wide variety of global futures, cash instruments and other financial instruments, including stocks, bonds, currencies, derivatives and commodities. For information on the Master Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Master Fund's most recent annual financial statements. Rochdale Core Alternative Strategies Master Fund LLC SCHEDULE OF INVESTMENTS, June 30, 2012 (Unaudited), Continued Summary of Fair Value Exposure Investments are carried at fair value.The fair value of alternative investments has been estimated using the Net Asset Value (“NAV”) as reported by the management of the respective alternative investment fund.Financial Accounting Standards Board (FASB) guidance provides for the use of NAV as a “Practical Expedient” for estimating fair value of alternative investments.NAV reported by each alternative investment fund is used as a practical expedient to estimate the fair value of the Master Fund’s interest therein and their classification within Level 2 or 3 is based on the Master Fund’s ability to redeem its interest in the near term and liquidate the underlying portfolios. Rochdale Investment Management, LLC (the “Manager”, "Adviser" or “Rochdale”) is the investment adviser to the Master Fund. The Manager delegates sub-investment advisory responsibilities to PineBridge Investments (the “Sub-Adviser”) with respect to the Master Fund. The Master Fund seeks to achieve its objective by investing substantially all of its assets in the securities of privately placed investment vehicles, typically referred to as hedge funds (“Hedge Funds" or "Investment Funds”), that pursue a variety of “absolute return” investment strategies. “Absolute return” refers to a broad class of investment strategies that attempt to consistently generate positive returns regardless of market conditions. Investments in Investment Funds are stated and recorded at fair value as determined in good faith by the Sub-Adviser in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The Master Fund uses the NAV as reported by the Hedge Fund Managers, as a practical expedient, to determine the fair value of all the investments in Investment Funds which (a) do not have a readily determinable fair value and (b) either have the attributes of an investment company or prepare their financial statements consistent with the measurement principles of an investment company. Such values generally represent the Master Fund's proportionate share of the net assets of the Investment Funds as reported by the Hedge Fund Managers. Accordingly, the value of the investments in Investment Funds are generally increased by additional contributions to the Investment Funds and the Master Fund's share of net earnings from the Investment Funds, and decreased by distributions from the Investment Funds and the Master Fund's share of net losses from the Investment Funds. The Sub-Adviser reviews the details of the reported information obtained from the Hedge Fund Managers and considers: (i) the measurement date of the NAV provided, (ii) the basis of accounting and, (iii) in instances where the basis of accounting is other than fair value, fair valuation information provided by the Hedge Fund Managers. The Sub-Adviser may make adjustments to the NAV of various Investment Funds to obtain the best estimate of fair value, which is consistent with the measurement principles of an investment company. The Master Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Master Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Master Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Master Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following alternative and temporary investments were measured at fair value as of June 30, 2012 using the practical expedient: Level 1 Level 2 Level 3 Total Hedge Funds Equity Long / Short Strategy $ - $ $ $ Event / Multi-Strategy - Global Macro Strategy - Total Investments in Hedge Funds - Short-Term Investment Money Market Fund - - Total Investments $ There were no significant transfers into or out of Level 1, Level 2 or Level 3 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Level 3 Reconciliation Disclosure The following is a reconciliation of the beginning and ending balances for Level 3 investments during the period ended June 30, 2012: Alternative Investments Balance, March 31, 2012 $ Total Realized Gains/(Losses) ) Change in Unrealized Gains/Losses ) Purchases Sales ) Transfers in and/or out of Level 3 - Balance, June 30, 2012 $ Net unrealized gains relating to Level 3 alternative investments still held at June 30, 2012 are $1,890,095. The Master Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Rochdale Core Alternative Strategies Master Fund LLC By (Signature and Title)/s/ Garrett R. D’Alessandro Garrett R. D’Alessandro, President Date8/16/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Garrett R. D’Alessandro Garrett R. D’Alessandro, President Date8/16/2012 By (Signature and Title) /s/ William O’Donnell William O’Donnell, Treasurer Date8/27/2012
